Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-8 were originally filed December 7, 2020.
	The preliminary amendment received December 7, 2020 cancelled claims 1-8 and added new claims 9-26.
	The amendment received January 31, 2022 cancelled claims 18-26.
	Claims 9-17 are currently pending.
	Claims 9 and 10 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 9-17) in the reply filed on January 31, 2022 is acknowledged.

Applicant’s election of LEGRAQGLRAELRELEERAEAV and penetratin 1 in the reply filed on January 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: the elected species of LEGRAQGLRAELRELEERAEAV is not present in the originally filed specification and would be considered new matter if entered into the claims and/or specification. Therefore, the elected species of LEGRAQGLRAELRELEERAEAV was not searched.

without traverse in the reply filed on January 31, 2022.
Priority
The present application is a CON of 16/393,490 filed April 24, 2019 which is a CON of 15/853,087 filed December 22, 2017 (now U.S. Patent 10,273,274) which is a CON of 15/661,699 filed July 27, 2017 (now U.S. Patent 10,155,796) which is a CON of 15/418,247 filed January 27, 2017 (now U.S. Patent 9,758,555) which is a CON of 14/830,194 filed August 19, 2015 which is a CON of PCT/US2014/017550 filed February 21, 2014 which claims the benefit of 61/768,390 filed February 22, 2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2020 is being considered by the examiner. Please note: in the future any incomplete citation will NOT be considered regardless of whether the citation was considered in previous applications. It is applicants’ responsibility to provide a complete citation for consideration.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID 
Transitional Phrase
	The transitional phrase “consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) wherein the prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." See PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998); Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); and Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 or 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 wherein "PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.". See In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963) wherein if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. See In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed ATF5-CPP fusion polypeptide. For example, it is 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed ATF5-CPP fusion polypeptide. For example, it is unclear if the N-terminal “H” of SEQ ID NO: 36 is histidine or hydrogen. Furthermore, it is unclear if the N-terminal “H” is the natural hydrogen of the N-terminus or if the N-terminus has been modified.

Claim 10 recites the limitation "the penetratin 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The following is suggested “the carboxy terminus of penetratin 1”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. WO 01/16596 published March 8, 2001 and Hoffman et al. U.S. Patent Application Publication 2012/0021975 published January 26, 2012.

While White et al. teach fusion polypeptides, White et al. do no specifically teach CPP.
For present claims 9 and 10, Hoffman et al. teach fusion polypeptides including CPP wherein the CPP include penetratin (RQIKIWFQNRRMKWKK – SEQ ID NO: 105; 100% identity to present SEQ ID NO: 34), tat, and transportan (please refer to the entire specification particularly paragraphs 54, 83, 100-111; Table 3 – page 17).
The claims would have been obvious because the substitution of one known element (e.g. tag, marker, etc. in a fusion polypeptide) for another (e.g. CPP in a fusion polypeptide) would have yielded predictable results (e.g. delivery of the polypeptide into cells) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. making fusion polypeptides which include CPP) was recognized as part of the ordinary capabilities of one skilled int the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

s 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine et al. U.S. Patent Application Publication 2002/0110811 published August 15, 2002 and Hoffman et al. U.S. Patent Application Publication 2012/0021975 published January 26, 2012.
For present claim 9, Levine et al. teach fusion polypeptides including SEQ ID NO: 92286 which has 60.9% identity to present SEQ ID NO: 26 (please refer to the entire specification particularly paragraphs 27, 221, 232).
RESULT 250
US-09-724-676-92286
; Sequence 92286, Application US/09724676
; GENERAL INFORMATION:
;  APPLICANT: Compugen LTD
;  TITLE OF INVENTION: Variants of alternative splicing
;  FILE REFERENCE: 129181.4 Compugen
;  CURRENT APPLICATION NUMBER: US/09/724,676
;  CURRENT FILING DATE:  2000-11-28
;  NUMBER OF SEQ ID NOS: 97222
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 92286
;   LENGTH: 58
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-09-724-676-92286

  Query Match             60.9%;  Score 67;  DB 32;  Length 58;
  Best Local Similarity   59.1%;  
  Matches   13;  Conservative    4;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 LEGECQGLEARNRELKERAESV 22
              | |||: || :|  |||||:|:
Db         19 LTGECKELEKKNEALKERADSL 40

While Levine et al. teach fusion polypeptides, White et al. do no specifically teach CPP.
For present claims 9 and 10, Hoffman et al. teach fusion polypeptides including CPP wherein the CPP include penetratin (RQIKIWFQNRRMKWKK – SEQ ID NO: 105; 100% 
The claims would have been obvious because the substitution of one known element (e.g. tag, marker, etc. in a fusion polypeptide) for another (e.g. CPP in a fusion polypeptide) would have yielded predictable results (e.g. delivery of the polypeptide into cells) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. making fusion polypeptides which include CPP) was recognized as part of the ordinary capabilities of one skilled int the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,758,555. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed ATF5 fusion polypeptide and the ATF5 fusion polypeptide of U.S. Patent No. 9,758,555 comprise RQIKIWFQNRRMKWKK (see residues 1-16 of SEQ ID NO: 52) and LEGECQGLEARNRELR*ERAESV (residues 46-67 of SEQ ID NO: 52) wherein R* is a single point mutation of present SEQ ID NO: 26.

s 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,758,556. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed ATF5 fusion polypeptide and the ATF5 fusion polypeptide of U.S. Patent No. 9,758,556 comprise RQIKIWFQNRRMKWKK (see residues 1-16 of SEQ ID NO: 19) and LEGECQGLEARNRELKERAESV (residues 46-67 of SEQ ID NO: 19).

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,155,796. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed ATF5 fusion polypeptide and the ATF5 fusion polypeptide of U.S. Patent No. 10,155,796 comprise RQIKIWFQNRRMKWKK (SEQ ID NO: 34) and LEGECQGLEARNRELKERAESV (SEQ ID NO: 26). Please also refer to SEQ ID NOs: 40 and 41 (i.e. tat CPP).

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,273,274. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed ATF5 fusion polypeptide and the ATF5 fusion polypeptide of U.S. Patent No. 10,273,274 comprise RQIKIWFQNRRMKWKK (see residues 1-16 of SEQ ID NO: 52) and LEGECQGLEARNRELR*ERAESV (residues 46-67 of SEQ ID NO: 52) wherein R* is a single point mutation of present SEQ ID NO: 26.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2002/0151004 regarding MTS and present SEQ ID NO: 44
WO 97/12912 with translation
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658